McFARLAND, J., dissenting.
I dissent for several reasons; but, waiving other points, it is sufficient to say here that in my opinion the court below in giving instruction No. 3, asked by respondent, committed a material and prejudicial error for which the judgment should be reversed. The instruction is very long, and is, I think, erroneous as a whole, because it deals mainly with questions of fact and is argumentative. The specific part of it which, in my opinion, is clearly erroneous is as follows: “Proof to the effect that immediately before the breaking out of the fire, an engine-of the defendant, burning coal for the purpose of generating steam, was in operation immediately by, and in close proximity to, the place where the fire broke out, and that such engine had, on previous occasions, set fire by sparks escaping therefrom, and that said engine was so operated in re*443lation to said property that a spark or sparks escaping therefrom could have set the fire, and the condition of the property and the surrounding circumstances being such as to warrant a belief on your part that the fire was more likely brought about by a spark or sparks from said engine than from any other cause, would be such reasonable evidence, and would prima facie establish that the fire had been caused by said engine, and would warrant a finding upon your part to that effect in the absence of evidence that the fire arose from some other cause.” This language does not include a single proposition of law. It simply tells the jury how they should weigh the evidence and how certain inferences of fact should be drawn from other facts, and is an unwarrantable interference with the province of the jury. Such an instruction has been repeatedly held by this court to be erroneous, and to be in contravention of section 18, article VI, of the constitution. The error of such an instruction is aptly illustrated by the case of People v. Walden, 51 Cal. 588. The defendant in . that case was charged with having fraudulently changed certain ballots which had been voted at an election, after they had been deposited in the clerk’s office: and it was shown on the trial that a key which would fit and open the lock of the door leading to the clerk’s office had been found on the person of the defendant, and the court below, speaking of the key, told the jury: “If you believe it would open the clerk’s office where the ballots were kept, then the possession by the defendant unexplained raises a reasonable presumption that he had it for the purpose of opening that door.” The court in its opinion said: “In no view can this charge be sustained. If it be said that it was an attempt to charge in respect to a legal presumption, it was clearly error, since no such presumption would arise from the fact stated, as a matter of law. If it was an attempt on the part of the court to instruct the jury that the existence of one fact, in view of the ordinary experience of mankind, and connection of events, must be presumed from the existence of another, this was an interference with what, as we have shown, is the exclusive province of the jury. It was charging the jury ‘with respect to matters of fact,’ and was a contravention of section 18, article VI, of the constitution of the state.” In Estate of Carpenter, 94 Cal. 406, the court—we quote from the syllabus, *444which correctly states what was decided—said: "Instructions as to the weight and value of evidence, stating what the jury are at liberty to conclude from certain facts, if found, involving a conclusion, not of law, but of the judging mind from the evidence, are in violation of the constitutional inhibition as to instructions upon matters of fact. The court has no right to dictate or even suggest the process of reasoning by which the evidence shall be judged.” (See, also, Stone v. Geyser etc. Co., 52 Cal. 315; People v. Carrillo, 54 Cal. 63.)
For these reasons, and in accordance with the principle declared in the above cited authorities, the judgment, in my opinion, should be reversed and a new trial granted.
Rehearing denied.